DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment / Arguments 
Double Patenting.  Applicant’s filing of the 09/09/2022 Terminal Disclaimer overcomes the outstanding nonstatutory double patenting rejection.  
	103 Rejections. Regarding the amendment to independent claim 1, the amendments function to be primarily more clarifying, rather than substantive, and/or do not alter the scope of claim 1 in a manner sufficient enough to overcome the prior art of record.  The first amendment in claim 1 to change presenting to moving, and “to be attached” as opposed to “as attached”, is taught by the McHugh reference.  The second amendment to claim 1, deleting “in response” and replacing with “in response…[more claim language]” respectfully added what was already present in “while the actionable virtual object…” and included the features relating to gesture or gaze (already recited), again, after “in response to”.  This more so serves to clarify what the “response to” relates to, which is claimed subject matter that was already present and simply repeated again.  Accordingly, the rejections are maintained with respect to claim 1 and non-amended dependent claims. 
Regarding the amendments to the remaining dependent claims, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see remainder of this official action for details. 

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over McHugh (U.S. Patent Application Publication No. 2019/0172262 A1).

	Regarding claim 1: 
	McHugh teaches: a computer-readable storage medium storing instructions that, when executed by a computing system (claim 17, executed by at least one processor such as at least that of Fig. 1: 100), cause the computing system to perform a process comprising.
	Regarding the remaining features of claim 1, it would have been obvious for one of ordinary skill in the art to have further modified the applied reference, in view of same, to have obtained:
	determining that a distance between a geographic position of an object and a location of an XR device is greater than a threshold distance and in response: 
	presenting an actionable virtual object, related to the object, a threshold amount above the object; 
	determining that the distance between the geographic position of the object and the location of the XR device has updated to be less than the threshold distance and in response: 
	moving the actionable virtual object to be attached to the object that is related to the actionable virtual object; and 
	while the actionable virtual object is attached to the object, identifying a user selection on the actionable virtual object based on a user gesture being directed at the actionable virtual object or a user gaze being directed at the actionable virtual object and: 
	in response to the user gesture being directed at the actionable virtual object or the user gaze being directed being at the actionable virtual object, modifying the actionable virtual object to present a deep link interface that controls an application associated with the actionable virtual object, 
	wherein the deep link interface provides one or more of: a preview of content from the associated application, routing of commands to the associated application, shortcuts to controls for the associated application, controls that open other virtual objects, or any combination thereof, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: the first and second determining steps (including the corresponding presenting and moving actions associated with each determining step, respectively), see McHugh, teachings with regard to pinning (see para. 114-15).  McHugh teaches that when a user is outside of (greater than) a threshold distance, “pinnable content” (corresponding to an actionable virtual object, see paras. 111-115) can be floating (i.e. a threshold amount above a real object); and when within a threshold distance, the pinnable object is pinned (i.e. attached) to the real object (i.e. a real world surface) (see also claim 3).  The threshold distance is measured between a user and a real world object or surface, the user distance corresponding to a device (i.e. HMD, see claims 1 and 9) distance, in extended reality (see para. 104). 
	Re: while the actionable virtual object is attached to the object, identifying a user selection on the actionable virtual object based on a user gesture being directed at the actionable virtual object or a user gaze being directed at the actionable virtual object, McHugh teaches that systems and devices with gesture recognition (see e.g. para. 49, 51) and/or gaze are known (e.g. para. 114).  In some cases, a user interface can correspond to the pinnable content (e.g. paras. 105, 118-122 and claim 3).  Modifying McHugh, in view of itself, such to include a user interface as the pinnable content (actionable virtual object) and identifying a selection of the interface based on user gaze or gesture, is all of taught and suggested by McHugh, and would have been obvious and predictable over the applied reference. 
	Re: in response to….modifying step including the final wherein clause, McHugh teaches that virtual objects can be displayed as previews (e.g. para. 115). Also, as noted above, the pinnable content can be a user interface.  Accordingly, per user interaction (gesture, gaze), the user interface can be modified to include one or more of a preview of content (i.e. as an obvious and predictable modification based on the teachings of the prior art), routing of commands (i.e. user interface in action; see also paras. 111-113, as another example re: widgets), shortcuts to controls and/or controls that open other virtual objects (as user interface in action; see also paras. 111-113 as another example).  See also para. 122, the user interface detail can also be adjusted.  Modifying the applied reference, in view of itself, such to include its functionality with respect to user interfaces, virtual objects, and user interaction, to have included the above, is all of taught and suggested by McHugh, and would have been obvious and predictable over the applied reference.
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 4:
	McHugh further teaches: the computer-readable storage medium of claim 1, wherein moving the actionable virtual object to be attached to the object related to the actionable virtual object comprises: moving the actionable virtual object to be, from a point of view of a user of the XR device, a pre-determined amount to the left or right of the object related to the actionable virtual object (see e.g. para. 115, the pinnable content (i.e. actionable virtual object) can be presented at predetermined distances, and/or the instant reference teaches predetermined spots for pinning content (see e.g. para. 116).  Modifying McHugh, in view of itself, such that the pinnable object is presented a pre-determined amount to the L or R of the object from a POV of a user of the XR device (HMD of McHugh), is all of taught and suggested by McHugh, and would have been obvious and predictable over the applied reference.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 5:
	McHugh further teaches: the computer-readable storage medium of claim 1, wherein the user selection on the actionable virtual object includes determining that an attention focal point of the XR device is directed at a location of the actionable virtual object, wherein the attention focal point is determined by the XR device based on any of eye tracking for a user, head tracking for the user, hand tracking for the user, or any combination thereof  (see e.g. para. 114, 144-46.  McHugh teaches that determining a user focus is known, and also sensors for determining such (see e.g. paras. 121-27. See also Figs. 4-6C).  Modifying McHugh, such to include interactivity with the user interface of McHugh (i.e. actionable virtual object, see mapping to claim 1) that includes determining user attention is directed at its location (i.e. by gaze or focus), is all of taught and suggested by McHugh, and would have been obvious and predictable over the applied reference.
	The prior art included each element recited in claim 5, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 6:
	McHugh further teaches: the computer-readable storage medium of claim 1, wherein the deep link interface provides controls for interacting with the actionable virtual object, and wherein the controls provide access to actions for the application relating to the actionable virtual object, the actions being responsive to detecting a second selection action in relation to the controls (see above mapping to claim 1; the pinnable object or actionable virtual object can be a user interface. This teaches the features of claim 6). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified McHugh in view of itself to have obtained the above. The motivation would be to provide increased user interactivity with reality systems. 


	Regarding claim 8:
	McHugh further teaches: the computer-readable storage medium of claim 1, wherein the process further comprises: determining that the actionable virtual object is one of a number of actionable virtual objects within a specified area; and responsive to determining that the number of actionable virtual objects are within the specified area, updating an environment displayed on the XR device to replace the number of actionable virtual objects with a group actionable virtual object indicator indicative of the number of actionable virtual objects (see e.g. para. 114, which teaches causes where an application can display one or more available widgets (one or more actionable virtual objects) within a specified area. In this case, a widget manager can be displayed, said widget manager corresponding to a group actionable virtual object indicator). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified McHugh in view of itself to have obtained the above. The motivation would be to provide increased user interactivity with reality systems.





Claims 2, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McHugh in view of Broitman, Assaf, "Learn and Do More with Lens in Google Images", October 25, 2018 (https://www.blog.google/products/search/learn-and-do-more-lens-google-images/) (“Broitman”). 
For claim 12, add Ishikawa reference (applied to rejection of base independent claim). 
For claim 20, add Melnick reference (applied to rejection of base independent claim. 

Regarding claim 2:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained:
the computer-readable storage medium of claim 1, wherein the process further comprises: identifying the object as a first detected object by comparing detectable features of the object with characteristics of a series of known objects; 
processing visual features of the first detected object to derive a series of search results corresponding to content and/or applications relating to the first detected object; 
identifying one or more actionable virtual objects, including the actionable virtual object, based on the search results; and 
presenting the one or more actionable virtual objects, in an environment depicted in the XR device, in spatial relation to the object, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: the first identifying and processing steps, this is taught by Broitman (i.e. see page 2, which describes an example of comparing an object (couch) by comparing detectable features with characteristics of couches (a series of known objects), such to provide a user with search results and/or applications related to the first detected object (i.e. related information, images, places where you might be able to buy a similar couch (see pages 2-3). 
	Re: the second identifying and the presenting steps, this is also taught by Broitman, the actionable virtual objects based on search results being dots that will appear on the object (See pages 2-3).  See mapping to claim 1 re: features of an XR device. 
	Modifying the applied references, in view of Broitman, such to have included the above functionality as per Broitman, to “help you do more with what you see” (motivation per Broitman, page 1), is all of taught, suggested and motivated by the prior art, and would have been obvious and predictable to one of ordinary skill. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 12: see claim 2. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 20: see claim 2. 
	These claims are similar; the same rationale for rejection applies. 

Claims 3, 10, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McHugh in view of Ishikawa (U.S. Patent Application Pub. No. 2014/0268065 A1). 

Regarding claim 3:
It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the computer-readable storage medium of claim 1, wherein the threshold amount, that the actionable virtual object is displayed above the object related to the actionable virtual object, is an amount determined to make the actionable virtual object higher than an intervening object that is between the XR device and the object related to the actionable virtual object, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Ishikawa teaches that is known, in the context of image generation and projection, to position images such to avoid undesired intervention of a person or object between the image source and the image location (i.e. projector and screen, in this example).  Modifying the applied references, such that the threshold amount, per McHugh, is set such to make the actionable virtual object, also per McHugh, higher than an intervening object that is between the device and the object related the actionable virtual object, per the teachings of Ishikawa, is all of taught, suggested and motivated by the prior art, and would have been obvious and predictable to one of ordinary skill.  In terms of higher (i.e. as opposed to other directions to prevent intervention), this would have been a design choice for one of ordinary skill. Applicant’s specification does not suggest that the direction location (higher, or other directions) to avoid an intervening object is critical to the claimed invention. 
 	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 10: see also claim 3. 
	McHugh teaches: a computing system (Fig. 1: 100) comprising: one or more processors (Fig. 1: 120); and one or more memories (Fig. 1: 130) storing instructions that, when executed by the one or more processors, cause the computing system to perform a process (claim 17) comprising.
	The instructions of claim 10 corresponds to the instructions of claim 3. Thus, the same rationale for rejection applies.


	Regarding claim 14: see claim 4.
	These claims are similar; thus, the same rationale for rejection applies. 

	Regarding claim 15: see claim 5.
	These claims are similar; thus, the same rationale for rejection applies. 
Claims 7, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McHugh in view of Melnick, Kyle, “Google Rolls Out New AR Features for Its Lens APP”, May 28, 2019 (https://vrscout.com/news/new-ar-features-google-lens/) (“Melnick”). 

Regarding claim 7: 
It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the computer-readable storage medium of claim 1, wherein the deep link interface includes additional content including an indication of an interaction on a social network in relation to the object, and wherein the object is a real-world object in an environment of the XR device, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
For the first wherein clause, McHugh teaches a deep link interface, as mapped above in claim 1.  Re: including an indication of an interaction on a social network in relation to the object, see Melnick. Melnick teaches that it is known to having additional pinned content (content also pinned to a real-world object; see image on page 1) that includes an indication of an interaction on a social network in relation to the object (in the image on page 1, this is a review on a review site in relation to the object; other examples are recommendations from Google Maps; see page 2). 
	For the second wherein clause, see mapping to claim 1.  This feature is mapped in claim 1 re: a real world object as the “object” in the McHugh reference; and alternatively in the Melnick reference, as mapped above.
	Modifying the applied references, to have included the above, is all taught, suggested and motivated (to provide a user with additional content designed to assist users with real-world objects in their view) by the prior art, and would have been obvious and predictable to one of ordinary skill.  
	The prior art included each element recited in claim 7, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 16: see claim 7. 
	The method of claim 16 is encompassed (or part of) the instructions of claim 7.  Thus, the same rationale for rejection applies. 

	Regarding claim 18: see claim 8.
	These claims are similar; thus, the same rationale for rejection applies. 

	Regarding claim 19: see claim 6.
	These claims are similar; thus, the same rationale for rejection applies. 


Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McHugh in view of Yu (U.S. Patent Application Publication No. 2017/0075420 A1),
For claim 11: add Ishikawa as a reference applied in base independent claim. 

	Regarding claim 9: 
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the computer-readable storage medium of claim 1, wherein moving the actionable virtual object to be attached to the object includes presenting the actionable virtual object in a minimized form and wherein, responsive to detecting a first selection action of the actionable virtual object, the presentation of the minimized actionable virtual object is updated to a maximized version with A) controls for interacting with the actionable virtual object and/or B) additional content associated with the actionable virtual object, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Actionable virtual objects and interaction therewith is taught by McHugh, whereby the object can be a user interface (see mapping to claim 1 and i.e. McHugh claim 3).  This teaches the above item A) and/or B).  Re: the transition from minimized to maximized based on user action or selection, see the reference of Yu, e.g. para 16 and 42, contextual action by eye data (i.e. gaze) that can result in an object being maximized).  Modifying the applied references, such to include the contextual action on graphic objects, to the interface objects/widgets of McHugh, is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill. 
	The prior art included each element recited in claim 9, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 11: see claim 9.
	These claims are similar; thus, the same rationale for rejection applies. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613